                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ROBERT SHANE KNIGHT
ADC #149033                                                                         PLAINTIFF

v.                               Case No. 1:18-cv-00068-KGB/PSH

CHARLES L. LIGGETT, et al.                                                      DEFENDANTS

                                              ORDER

       The Court has received the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 12). No objections have been filed, and the

time to file an objection has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects (Dkt. No. 12).

       Also before the Court is plaintiff Robert Shane Knight’s motion for copies (Dkt. No. 13).

Mr. Knight requests “a roster or actions” in this case (Id.). The Court grants Mr. Knight’s motion

(Id.). The Clerk is directed to mail to Mr. Knight a copy of the docket sheet. To the extent Mr.

Knight seeks copies of any other documents, Mr. Knight may submit a separate motion specifying

by docket number from the docket sheet the document he seeks to have copied.

       The Court dismisses without prejudice plaintiff Robert Shane Knight’s complaint (Dkt.

No. 2). The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith. Dismissal of this action counts as a

“strike” within the meaning of 28 U.S.C. § 1915(g). Judgment shall be entered accordingly.
So ordered this 9th day of September, 2019.



                                           _______________________________
                                           Kristine G. Baker
                                           United States District Judge




                                       2
